Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4-5, 12, and 89-100 are all the claims.
2.	Claim 3 is canceled and Claims 1, 4-5, 12, and 89-91 are amended in the response of 7/3/2021.
3.	Applicant’s election without traverse of species for: P2A for the cleavage site, CD 123 for the first antigen recognition domain, CD33 for the second antigen recognition domain, T-cell for the engineered cell, and IL-15/IL-15 sushi as the enhancer in the reply filed on 8/20/19 is acknowledged.
4.	Claims 92-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1, 4-5, 12, and 89-91 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
	Applicants have amended 	the specification to insert sequence identifiers for amino acid sequences > 4 amino acids in length (p. 65) and > 10 nucleotides in length (p.81).
Withdrawal of Rejections
Double Patenting
8.	“Section 19.”	The provisional rejection of Claims 1, 3-5, 12, and 89-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/893629 (reference application US 20190255108) is withdrawn as being in duplicate over a pre-existing, outstanding provisional rejection over the same application maintained and set forth below.

Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1, 3-5 
a) The rejection Claims 1, 3-5, 12, and 89-91 for the recitation “a contiguous polynuelcotide” is moot for the canceled claims and withdrawn for the pending claims.
Applicants have amended Claim 1 to delete the reference to a polynucleotide construct encoding the two distinct CARs interposed with an enzyme cleavage sight.

b) The rejection of Claims 1, 3-5, 12, and 89-91 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting “wherein the interaction sites between said hinge and transmembrane regions in the first and second fusion proteins are excluded or disrupted” is moot for the canceled claims and withdrawn for the pending claims. Applicants have deleted the phrase from Claim 1.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 1, 3-5, 12, and 89-91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for canceled claims and withdrawn for the pending claims.  
	Applicants have deleted the phrase “wherein the interaction sites between said hinge and transmembrane regions in the first and second fusion proteins are excluded or disrupted.” 

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	The provisional rejection of Claims 1, 4-5, 12, and 89-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/893,629 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are drawn to and encompass a structure having a format of dual targeting CARs, for example:

    PNG
    media_image1.png
    312
    689
    media_image1.png
    Greyscale

And where the claims of the ‘629 application are drawn to and encompass a structure having a format of dual targeting CARs:

    PNG
    media_image2.png
    337
    871
    media_image2.png
    Greyscale
, where the target antigens in the ‘629 application can be one of CD19, CD38, CD33, CD123 and CLL-1, which read on the elected species for the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants have not provided legal-, technical- nor policy-based arguments why the provisional rejection is improper. Applicants request that the rejection be held in abeyance is granted.

12.	The provisional rejection of Claims 1, 4-5, 12, and 89-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/159,517 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are drawn to and encompass a structure having a format of dual targeting CARs, for example:

    PNG
    media_image1.png
    312
    689
    media_image1.png
    Greyscale

And where the claims of the ‘517 application are drawn to and encompass a structure having a format of dual targeting CARs:


    PNG
    media_image3.png
    484
    738
    media_image3.png
    Greyscale
 where the target antigens in the ‘517 application can be one of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33, which read on the elected species for the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants have not provided legal-, technical- nor policy-based arguments why the provisional rejection is improper. Applicants request that the rejection be held in abeyance is granted.

13.	The provisional rejection of Claims 1, 4-5, 12, and 89-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 14, 17-21 and 27 of copending Application No. 16/061,987 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are drawn to and encompass a structure having a format of dual targeting CARs, for example:

    PNG
    media_image1.png
    312
    689
    media_image1.png
    Greyscale
 And where the claims of the ‘987 application are drawn to and encompass a structure having a format of dual targeting CARs:

    PNG
    media_image4.png
    341
    924
    media_image4.png
    Greyscale

 where the target antigens in the ‘629 application can be one of  CD2, CD3, CD4, CD5, CD7, CD8, CD19, CD20, CD22, CD30, CD33, CD52, CD123, CS1, BAFF, TACI, or BCMA, which read on the elected species for the instant application.
Applicants have not provided legal-, technical- nor policy-based arguments why the provisional rejection is improper. Applicants request that the rejection be held in abeyance is granted.

14.	The provisional rejection of Claims 1, 4-5, 12, and 89-91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/753951 (reference application US20200308541) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are drawn to and encompass a structure having a format of dual targeting CARs, for example:

    PNG
    media_image5.png
    243
    1006
    media_image5.png
    Greyscale

And where the claims of the ‘629 application are drawn to and encompass a structure having a format of dual targeting CARs:

    PNG
    media_image2.png
    337
    871
    media_image2.png
    Greyscale
, where the target antigens in the ‘629 application can be one of CD19, CD38, CD33, CD123 and CLL-1, which read on the elected species for the instant application.
Applicants have not provided legal-, technical- nor policy-based arguments why the provisional rejection is improper. Applicants request that the rejection be held in abeyance is granted.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
15.	The rejection of Claims 1, 4-5, 12, and 89-91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained because the specification does not reasonably provide enablement for the genus of instant claimed engineered T or NK cell comprising two distinct CAR units with binding sites to separate and different antigens recited in the Markush group from just and species of antigenic protein with a first cleavage site “disposed” between the operational CARs and a second cleavage site separated from the operational CARs much less where the engineered cell comprises a single promoter known-and-yet to be discovered absent any structural relationship to the other recited elements. 
	a) Applicants allege the declaration of Yupo Ma, MD, PhD includes clinical data for the claimed combinations of compound CARs being effective. An evidentiary study for a CD123-CD33 compound CAR is provided in paragraphs 6-16 of the declaration. An evidentiary study for a BMCA (CD269)-CD19 compound CAR is provided in
paragraphs 17-40 of the declaration. An evidentiary study for a BMCA (CD269)-CS1 compound CAR is provided in paragraphs 41-51 of the declaration. An evidentiary study for a CD19-CD20 compound CAR is provided in paragraphs 52-58 of the declaration. Finally, an evidentiary study for a BMCA (CD269)-CD38 compound CAR is provided in paragraphs 59-65 of the declaration.
	Response to Arguments
	(a) None of the references nor data refer to the instant claimed engineered T or NK cell comprising a first CAR, a second CAR, a cleavage site interposed between each CAR much less a second cleavage site nor a stand-alone single promoter. In fact, the instant claim scope is so vague as to be incomprehensible as to what the relationship is between the elements much less the role the cleavage sites and the single promoter have in the structure or function of the engineered T or NK cell as a whole, the ordinary artisan could not practice making or using the claimed invention.
	(b) The Affiant submits on the record unexpected results for the expression of a long polypeptide encoded from a single polynucleotide and the expression of which is driven by the SFFV promoter (paragraphs 67-68) could yield 2 operational CARs on single expressed polypeptide which are susceptible to enzymatic cleavage.
	The Affiant submits in paragraph 69 the use of an EF1 promoter for yet another construct. 	Thus, the only two promoters tested in the compound CAR engineered cell used two promoters SFFV and EF1 yet neither of which are mentioned in the claims.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

The ordinary artisan would be required to test numerous promoters in the expression construct system to verify that the genus and scope of cCARs would be operative for a reasonable number of working embodiments. The claims are not commensurate in scope with the enablement provided in the specification or the declaration.  The specification does not support the broad scope of the claims which encompass just any promoter with the capability to express any first or second CAR.
 
(c) None of the variable domain or VHCDR/VLCDR sequences for the specific CARs are provided in the declaration evidence in order for the ordinary artisan to reproduce (make or use) those CAR pairs as claimed in generic Claim 1. The claimed cCARs taught in the specification but more especially the declaration do not disclose the following:
The general tolerance to modification and extent of such tolerance for any V-domain being associated in a CAR construct; 	
	The specific positions and regions of the sequence(s) for each of the CAR which can be predictably modified and which regions are critical to expression, folding and retention of antigen binding specificity; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of Ig V-domain is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed cCAR or polypeptide comprising the each of the V-domain for the cCAR in manner reasonable correlated with the scope of the claims broadly including any V-domain.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the changes which can be made in any V-domain structure and still maintain biological activity, e.g., specific antigen binding, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Unpredictability/ Undue Experimentation
The specification provides no direction or guidance regarding how to produce the genus of V-domains as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone based on the genus of V domains and the genus of promoters alone.  The level of skill required to generate even a single CAR is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize the parent V domains, perform the mutagenesis to produce and express a single CAR much less the compound CAR under the expression of a strong enough promoter to ensure productive expression, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of enzymatic cleavage of the cCAR to yield separate functional CARs.
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CAR given the genus of all possible V-domains meeting all of the claim limitations under just any promoter control would not have been routine much less could one of ordinary skill in the art predict that the combination of all the CAR encompassed by the genus of promoters claims would result in just any cCAR combination having retained the antigen binding activity, in vitro or in vivo (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 
	The rejection is maintained.

New Grounds for Rejection
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1, 4-5, 12, and 89-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 4-5, 12, and 89-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: engineered T or NK cell comprising two distinct CAR units with binding sites to separate and different antigens recited in the Markush group from just and species of antigenic protein with a first cleavage site “disposed” between the ]’much less where the engineered cell comprises a single promoter known-and-yet to be discovered absent any structural relationship to the other recited elements. It is not clear or concise how a single promoter which is otherwise a nucleic acid element is present in the form of an expressed cCAR protein.

Conclusion
17.	No claims are allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643